Citation Nr: 1420207	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-17 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for service-connected coronary artery disease, to include whether the disability results in total disability based on individual unemployability (TDIU).

2.  Entitlement to service connection for hairy cell or other B-cell leukemia.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for a jaw disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for high blood pressure (hypertension), to include as due to herbicide exposure and/or as secondary to for service-connected coronary artery disease.

8.  Entitlement to service connection for a disability manifested by numb fingers.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to service connection for a right eye disorder.

(The Veteran's attorney's claim for payment of attorney fees from past-due benefits is the subject of a separate Board decision).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from November 1946 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs).  

As relevant, a February 2010 rating decision by the Cleveland, Ohio, RO denied claims for service connection for bilateral hearing loss, tinnitus, high blood pressure, heart murmur, bicuspid aortic valve replacement, refractive error of the right eye, anemia, a back disorder, numb fingers, and a jaw disorder.  In March 2010, the Veteran's attorney-representative filed a Notice of Disagreement (NOD) as to all denied claims, and requested the Veteran be granted TDIU.  In an August 2010 rating decision, the RO in Lincoln, Nebraska, denied the claim for TDIU.  The Veteran did not specifically appeal this denial.

In June 2011, the Lincoln RO granted service connection for coronary artery disease with stenting to the left circumflex artery based on the Veteran's service in the Republic of Vietnam.  Specifically, service connection was granted based on such service providing entitlement to the presumption of exposure to herbicides, and based on this presumption, the presumption that the Veteran's ischemic heart disease was related to such exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  This resolved the Veteran's appeal as to his claim for service connection for a heart-related disorder, as all heart symptomatology was subsequently rated.  In the June 2011 rating decision, the RO assigned a 60 percent rating for the heart disability as of July 21, 2009.  The Veteran perfected a claim of the initial rating assigned.  In a July 2012 rating decision, the Chicago, Illinois, RO granted an earlier effective date of April 2, 2008, for service connection for the heart disability, as the Veteran had filed a prior claim for the heart disability on this earlier date.

In March 2014, the attorney-representative explicitly raised the issue of TDIU based on the Veteran's now service-connected heart disability and submitted medical evidence in support of this aspect of the claim.  Although cognizant that the RO previously denied a claim for TDIU, under the facts of this case, it is part and parcel of the claim for an initial higher rating for the service-connected coronary artery disease.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, after this review of the procedural history of the Veteran's claims, the Board finds that the claims the Veteran perfected are as listed on the above title page.

In December 2013, the Veteran provided testimony at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the Virtual VA component of the Veteran's claims file.  At that time, the record was held open to allow for the submission of additional evidence.  Subsequently, the Veteran's attorney-representative submitted additional evidence.  In March 2014, the attorney-representative requested an additional 30 days to submit additional evidence.  This additional period has passed, and the Board may proceed with adjudication.  Review of the additional evidence submitted since the RO's last adjudication in the October 2013 supplemental statement of the case reveals that the attorney-representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 U.S.C.A. § 20.1304 (2013).

A review of the documents in Virtual VA reveals that, with the exception of the Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, a disorder manifested by numb fingers, a back disorder, and a right eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, i.e., as of April 2, 2008, the Veteran's coronary artery disease is manifested by fatigue and ejection fraction of greater than 30 percent; there is a history of congestive heart failure and a replaced valve; the preponderance of the evidence is against a finding of chronic congestive heart failure, or that workload of 3 metabolic equivalents (MET) or less results in dyspnea, fatigue, angina, dizziness, or syncope.

2.  As of April 2, 2008, the Veteran's service-connected coronary artery disease prevented him from maintaining substantially gainful employment.

3.  In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney-representative in which he requested to withdraw from appellate status the claims for service connection for hairy cell or other B-cell leukemia, anemia, and a jaw disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013). 

2.  As of April 2, 2008, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.16 (2013).

3.  The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for hairy cell or other B-cell leukemia have been met.  38 U.S.C.A. § 7105b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for anemia have been met.  38 U.S.C.A. § 7105b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for a jaw disorder have been met.  38 U.S.C.A. § 7105b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                 I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the December 2013 Board hearing, the Veteran's attorney-representative withdrew the claims for service connection for hairy cell or other B-cell leukemia and a jaw disorder during the hearing.  See Board Hearing Transcript, page 3.  The representative, however, indicated that the Veteran wished, at that time, to keep the claim for service connection for anemia in appellate status.  See id. at 36.  In a March 2014 statement, however, the attorney-representative requested withdrawal of the claim for service connection for anemia, in addition to the claims for service connection for hairy cell or other B-cell leukemia and a jaw disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these three claims.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to such issues and they are dismissed. 

II. Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five (5) elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the claim adjudicated upon the merits in this decision stems from the initial grant of the benefit.  Specifically, in this instant decision, the Board adjudicates the issue of entitlement to an initial higher rating for service-connected coronary artery disease and the issue of entitlement to TDIU which is part and parcel of this initial higher rating claim.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, the Board grants the issue of entitlement to TDIU, and thus, there can be no prejudice in the notice or assistance provided as to this aspect of the claim.

Relevant to the duty to assist, the Veteran's service records, VA treatment records, and private medical records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his attorney-representative have identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4).  Here, the Veteran was provided a VA examination that evaluated the heart disability in November 2009.  In May 2011, a VA clinician provided an addendum regarding which symptoms were due to the service-connected heart disability and which were due to non-service connected heart disability, but did not provide updated evaluation of the severity of the disability.  The AOJ subsequently evaluated all heart symptoms as service-connected and the Board will similarly consider the heart symptomatology as service connected.  The claims file contains more recent private treatment records that provide findings relevant to the current severity of the disability.

Neither the Veteran nor his attorney have asserted deficiencies in the VA examination of record, but instead have contested the RO's and/or the Board's interpretation of this examination.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

Considering the VA examination, the private treatment records, the Veteran's testimony, and the attorney-representative's contentions regarding this disability, Board finds that the examination reports of record provide sufficient evidence regarding the severity of symptoms, and thus, in the Board's judgment, they are adequate to address the rating issues currently before the Board.  In addition, based on a recently submitted private medical letter, the Board finds that the service-connected coronary artery disease causes TDIU.  See 38 C.F.R. §§ 3.326, 3.327.  

Further, neither the Veteran nor his attorney has asserted that the coronary artery disease has increased in severity (worsened) since the most recent VA examination.  Thus, after consideration of the evidence of record and the procedural history of this case, the Board finds that VA has satisfied the duty to assist in this appeal.  

In specific regard to the Veteran's December 2013 Board hearing, the Court has held that that provisions of  38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issues before the Board included that of a rating in excess of 60 percent for coronary artery disease.  At such time, the Veteran's attorney-representative specifically indicated that the Veteran would not be offering testimony on such issue at that time.  Moreover, the attorney-representative's argument as to this claim is that it has led to unemployability.  In this instant decision, the Board grants entitlement to TDIU based on this disability.  The attorney has not made any arguments as to the schedular rating.  That is, there is an attorney-representative in this appeal who has pursued a specific contention, that heart disability led to TDIU, and the Board grants benefits based on this contention.  In reviewing the Board transcript and in light of the benefit granted in this appeal based on the attorney-representative's contentions, the Board finds no prejudicial error under Bryant.

Thus, the Board finds that VA has substantially satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim for an initial higher rating for service-connected coronary artery disease.


III.  Analysis:  Initial Higher Rating for Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual disorders in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In this case, the Board has considered whether staged ratings are appropriate but, as discussed herein, finds that the symptomatology of the service-connected coronary artery disease has not more nearly met the criteria for the 100 percent schedular rating during any portion of the appeal period.  Therefore, the assignment of staged ratings is not warranted.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claim for an initial higher rating for coronary artery disease.

Under the current provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005, arteriosclerotic heart disease characterized by a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; requires continuous medication, warrants a 10 percent rating.  Arteriosclerotic heart disease characterized by a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, warrants a 30 percent rating.  Arteriosclerotic heart disease characterized by more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, warrants a 60 percent rating.  Arteriosclerotic heart disease characterized by chronic congestive heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, warrants a 100 percent rating. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).  Relevant to this appeal, METs testing is not required when the left ventricular ejection fraction has been measured and is 50% or less.  See 38 C.F.R. § 4.100.

An August 2008 private medical record documented that the Veteran's estimated left ejection fraction was 30-35%.  Another August 2008 private medical record documents that the Veteran's ejection fraction had "unexplainably dropped to the 40% range."  

The Veteran underwent a November 2009 VA examination.  The examiner noted review of the claims file.  In detailing the Veteran's history, the examiner noted that the Veteran had aortic valve replacement in 1987.  The Veteran also had a pacemaker.  The Veteran, however, did not have any symptoms of either angina or congestive heart failure.  The Veteran did have fatigue with certain activities.  The METs range was estimated at between 4-6, with the examiner noting that the Veteran could go up a flight of stairs with minimal shortness of breath and do light housework.  The Veteran denied chest pain, syncope, light-headiness with this light activity.

Numerous other private medical records record the ejection fraction, with other ejection fractions being above 30%.  In a October 2011 private medical record, the Veteran was noted to have a history of congestive heart failure; however, there is no evidence of chronic congestive heart failure during the pendency of this appeal.

Regarding the lay statements of record, the Veteran is competent to report symtpoms such as fatigue  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  However, here, the next highest rating is dependent upon medical findings of congestive heart failure, METs, and ejection fractions that are not capable of lay observation and, thus, are not probable as to the rating assigned in this appeal.

Here, the only METs data recorded during the appeal is that in the November 2009 VAX, and this was an estimation.  Under the facts of this appeal, such is appropriate.  See 38 C.F.R. §§ 4.100, 4.104.  The estimated METs level was between 4 and 6.  There is a finding of an ejection fraction of 30 percent, but the vast majority of ejection fractions recording are well above 30.  Although here is a history of congestive heart failure, this evidence does not show chronic congestive heart failure, as the VA examination and the private treatment record do not document acute congestive heart failure.  The schedular 100 percent rating requires chronic congestive heart failure; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  As the preponderance of the evidence is against a finding that the coronary artery disease is manifested by this level of disability, the schedular 100 percent rating is not warranted

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. 
§  3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected coronary artery disease, with the established criteria found in the rating schedule.  The Board finds that the Veteran's coronary artery disease is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplates fatigue resulting from decreased exercise tolerance.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  As discussed below, however, the Board finds that the evidence does support entitlement to TDIU.  

In conclusion, the Board finds that the preponderance of the evidence is against assigning an initial rating in excess of 60 percent for the service-connected coronary artery disease.  In denying a rating in excess of 60 percent, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  Entitlement to TDIU

The Veteran has asserted that his service-connected disability of coronary artery disease renders him unemployable.  

Regulations provide that the effective date for the benefit will be the date of receipt of the claim or the date of entitlement arose, which is later.  See 38 C.F.R. § 3.400.  

Regarding the merits of a claim for TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Service connection is only in effect for the coronary artery disease, rated as 60 percent disabling as of the date of service connection, April 2, 2008.  Thus, throughout the appeal period, the schedular criteria are met under 38 C.F.R. § 4.16(a).  

Submitted information indicates that, for the period from September 2008 to July 2012, the Veteran worked for approximately 20 hours a week, earning minimum wage.  In a December 2013 private vocational assessment, a vocational consultant wrote that the Veteran had attempted casual part-times jobs during the period under appeal but had to leave this employment due to the symtpoms and functional limitations related to his coronary artery disease.  She detailed review of the Veteran's claims file and the symtpoms of his heart disease that led to the unemployability.  She opined that the Veteran was not able to engage in any substantial gainful occupation since April 2008.  Based on this opinion evidence, the Board finds that the evidence is at least is relative equipoise as to whether the service-connected coronary artery disease has led to unemployability.

As service-connected coronary artery disease meets the schedular criteria for TDIU consideration and the evidence is at least in relative equipoise as to whether this disability causes unemployability, the Board finds that entitlement to TDIU from April 2, 2008, the date of service connection for coronary artery disease, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.16.


ORDER

An initial rating in excess of 60 percent for coronary artery disease is denied.

A TDIU is granted, effective April 2, 2008, subject to the laws and regulations governing monetary awards.

The appeal pertaining to the issue of entitlement to service connection for hairy cell or other B-cell leukemia is dismissed.

The appeal pertaining to the issue of entitlement to service connection for anemia is dismissed.

The appeal pertaining to the issue of entitlement to service connection for a jaw disorder is dismissed.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims for service connection for bilateral hearing loss, tinnitus, hypertension, disability manifested by numb fingers, a back disorder, and a right eye disorder so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the claims for bilateral hearing loss and tinnitus, the Board finds that the VA examination opinion of record to be inadequate.  In a September 2009 VA examination, the examiner noted that the Veteran reported tinnitus for at least 20 years.  After diagnosing hearing loss bilaterally, the examiner noted that, as the service treatment records were not of file, that she could not render an opinion without resorting to speculation.  In January 2010, after reviewing the service treatment record, she noted that there was a progression of threshold bilaterally ,but noted, essentially, that the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385 when leaving service.  She opined, therefore, that it was less likely as not that the hearing loss was related to service.  As to tinnitus, she stated that the Veteran reported onset to be about 20 years prior, and that this was too far removed from the service noise exposure of 40 years prior.

In reviewing this opinion with addendum, the Board finds that it is inadequate as it is not required that the Veteran had a hearing disability upon leaving service to substantiate a claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the requirements of 38 C.F.R. § 3.385 are met based on the Veteran's current bilateral hearing loss.  The opinion does not address whether the noted thresholds shift support a finding that traumatic noise exposure in service led to the current hearing loss disability.  As to tinnitus, the Veteran reported that the tinnitus began at least 20 years ago, and did not provide a specific time frame.  Further, upon remand, if hearing loss is found to be service connection, the examiner may provide evidence that the tinnitus is related to that hearing loss.  For these reasons, the Board remands these two claims for an additional VA examinations with opinions.  

Regarding service connection for hypertension, in a November 2009 VA examination, the examiner noted review of one service blood pressure reading of 166/96 from 1969, but that another one from that year was 138/78.  The examiner found, therefore, that it was not possible to make a diagnosis of hypertension from this in-service evidence and that it would be speculation to state that post-service hypertension was related to the in-service blood pressure reading.  The Board first notes that this examiner's opinion is inadequate as it states that an opinion would require speculation without providing a basis that such an opinion requires speculation.  See Jones v. Shinseki,  23 Vet. App. 383 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a disorder, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).

Further, the attorney-representative has recently asserted that the Veteran has a hypertension disability due to presumed herbicide exposure and/or secondary to the service-connected coronary artery disease.  The record shows that the Veteran served in the Republic of Vietnam, and thus is presumed to have been exposed to herbicides.  Upon remand, the examiner should considered whether this presumed exposure led to a hypertension disability and/or whether the service-connected coronary artery disease caused or aggravated a hypertension disability.  See 38 C.F.R. §§ 3.307, 3.309, 3.310; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for hypertension.  Such should be accomplished on remand.

As to a disability manifested by numb fingers, in an April 1968 service treatment record, a clinician noted right hand numbness of the 3rd and 4th fingers tips and that the Veteran should not use a hammer for a week.  The Veteran reported continued symtpoms related to his fingers.  Based on the evidence of an in-service incident and reported continuity of symptomatology, the Board finds that there is a duty to assist in this appeal by obtaining a VA examination in which an examiner considers whether the Veteran has a current disability of the fingers attributable to the in-service treatment for numbness in the right hand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for a back disorder, the Veteran testified that the current back disability is attributable to his service as a heavy equipment operator.  He specifically testified that he bent down to pick up a ratchet and felt a "catch" in his back.  See Board Hearing Transcript, at pages 10-11.  In a March 1961 report of medical examination, the Veteran was noted to had mild, asymptomatic lordosis.  Currently, the earlier medical evidence of a back disability dates from 1991.  The claims file include an August 1991 private medical record that documents back pain following moving future.  Based on post-service evidence of a back disability and testimony regarding an in-service injury, as well as contentions of overall stress from his service as a heavy machine operator, the Board finds that the claim must be remanded for a VA examination with opinion pursuant to McLendon.

As to service connection for a right eye disorder, service treatment records include an August 1969 prescription for tinted glasses, noting that the Veteran had extreme photophobia.  The Veteran has reported that he has had temporary episodes of right eye blindness since service.  Based on the evidence of in-service eye symptomatology and his lay testimony of continuity of symptomatology, the Board finds that the claim must be remanded for a VA examination with opinion pursuant to McLendon.  As the attorney-representative has also raised the issue of secondary service-connection, the examiner should also address whether a current right eye disability is due to the service-connected coronary artery disease.  

Regarding additional records, the Veteran has reported that he received a physical by a Mercantile Bank.  See Board Hearing Transcript, page 27.  Upon remand, the AOJ should seek a copy of the report of the physical.

Additionally, while on remand, all outstanding treatment records from the St. Louis, Missouri VA Medical Center and related Outpatient Clinics dated from July 2013 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to his service-connected coronary artery disease.  

2.  Obtain treatment records from the St. Louis VAMC and related Outpatient Clinics dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  With any needed assistance from the Veteran, obtain the physical provided as part of the Veteran's application to work at a Mercantile Bank.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an audiological examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

(A)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a bilateral hearing loss disability and/or tinnitus related to the Veteran's military service? 

The examiner should specifically consider the Veteran's report that his bilateral hearing loss was (a) caused by noise exposure in service, (b) that his hearing loss has been continuous since service, the previous finding in the September 2009 VA examination with January 2010 addendum of a threshold shift while in service (c) and that he has had tinnitus for as "long as he can remember."  

(B) If the examiner finds that he hearing loss disability is due to in-service acoustic trauma, the examiner should also address the question of whether is at least as likely as not that the tinnitus is caused OR aggravated by the hearing loss disability?  

A complete rationale must be provided for all opinions rendered.
 
5.  After obtaining all outstanding records, schedule the Veteran for an examination to determine whether he has hypertension attributable to service or as secondary to service-connected disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following questions:

(A)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has hypertension attributable to service?

(B)  Is it has least as likely as not that the Veteran has hypertension attributable to presumed herbicide exposure in service?

(C)  Is it at least as likely as not that the Veteran has hypertension caused OR aggravated by service-connected coronary artery disease?

In reviewing the service treatment records, the examiner should review the blood pressure readings in the service treatment record to include a reading  of 166/96 from 1969.  A complete rationale must be provided for all opinions rendered. 

6.  After obtaining all outstanding records, schedule the Veteran for an examination to determine whether he has disability of the fingers related to service.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following question:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a disability of the fingers attributable to service?

In reviewing the service treatment records, the examiner should note review of an April 1968 service treatment record in which a clinician noted right hand numbness of the 3rd and 4th fingers tips and that the Veteran should not use a hammer for a week.  A complete rationale must be provided for all opinions rendered.

7.  After obtaining all outstanding records, schedule the Veteran for an examination to determine whether he has a back disorder related to service.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following question:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a back disorder attributable to service?

In reviewing the claims file, the examiner should note the Veteran's assertions that he has a current back disability due to picking up a ratchet in service and feeling a "catch" in his back and a March 1961 Report of Medical Examination documenting that the Veteran had mild, asymptomatic lordosis.  The examiner should also review the post-service private medical evidence from 1991 detailing treatment for a back disorder following back pain after moving furniture.  A complete rationale must be provided for all opinions rendered.

8.  After obtaining all outstanding records, schedule the Veteran for an examination to determine whether he has a right eye disorder attributable to service or as secondary to service-connected disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following questions:

(A)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has an acquired right eye disorder attributable to service?

(B)  Is it at least as likely as not that the Veteran has an acquired right eye disorder caused OR aggravated by service-connected coronary artery disease?

In reviewing the service treatment records, the examiner should review an August 1969 prescription for tinted glasses that noted the Veteran had extreme photophobia.  The Veteran has reported that he has had temporary episodes of right eye blindness since service.  A complete rationale must be provided for all opinions rendered. 

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


